___________

                                    No. 95-4088
                                     ___________

Robbin Somers, individually and           *
as next friend of Lauren Somers, *
                                          *
              Appellant,                  *
                                          *   Appeal from the United States
     v.                                   *   District Court for the
                                          *   Northern District of Iowa.
Northwest Iowa Mental Health              *
Center; Jim Simpson, Dr.,                 *        [UNPUBLISHED]
                                          *
              Appellees.                  *

                                    ___________

                     Submitted:      July 26, 1996

                           Filed:   August 2, 1996
                                    ___________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
                               ___________

PER CURIAM.


     Robbin Somers brought this diversity tort action against Northwest
Iowa Mental Health Center and its former executive director, based on their
involvement in child-visitation issues arising out of a divorce proceeding
Somers had initiated, and an ensuing child-abuse investigation.               The
district court granted defendants' summary judgment motion, concluding that
they were entitled to immunity under Muzingo v. St. Luke's Hosp., 518
N.W.2d 776, 776 (Iowa 1994) (per curiam) (extending quasi-judicial immunity
to court-appointed psychiatrists and hospitals asked by court to render
opinion about patient's mental health).        Somers appeals.


     Upon our de novo review of the record, we conclude that the
district court correctly granted summary judgment in favor of defendants.
We also reject as meritless Somers's contention on appeal that she is
entitled to relief because defendants allegedly withheld discoverable
information.


     Accordingly, we affirm.   See 8th Cir. R. 47B.



     A true copy.


           Attest:


                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.